In an action to recover a share of legal fees from the defendant Berger and the defendant law firm, defendants appeal from an order of the Supreme Court, Nassau County (Roberto, J.), dated August 8, 1984, which, upon reargument, denied their motion to dismiss the complaint pursuant to CPLR 3211 (a) (5) on the ground of collateral estoppel.
Order affirmed, with costs.
Defendants’ claim that the present action is barred by the doctrine of collateral estoppel is refuted by the record, which clearly indicates that plaintiffs were never parties to the prior proceeding which allegedly serves as the basis for the instant claim. Mollen, P. J., Gibbons, Brown, Niehoff and Fiber, JJ., concur.